DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/23/2021 has been entered.

Response to Amendment
	In view of the cancellation of Claims 1-13, the 35 U.S.C. §112 rejections directed to the claims are withdrawn.  In view of new Claims 30-46, new 35 U.S.C. §112 rejections are directed to the claims.  In view of the amendments to Claim 30, a new 112(b) rejection is directed to Claim 34.
	In view of the cancellation of Claims 1-13, and new Claims 30-46, the previous prior art rejections directed to the claims are withdrawn. New prior art rejections are directed to the claims set forth below.  These rejections were necessitated by these amendments.

Information Disclosure Statement
The Information Disclosure Statement (IDS) submitted on 06/14/2021 was considered by the examiner.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 34 and 44 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In regards to Claim 34, the phrase “tin up to 10 wt. %” renders the claim indefinite, as Claim 34 is dependent on Claim 30, which recites that the tin is contained from 0.05 to 10 wt. %.  Thus, a broader range for tin is disclosed within Claim 34 than that of independent Claim 30; the metes and bounds of the claim are not clearly defined, and the phrase renders the claim indefinite.  
For purposes of Office examination, the Examiner is unable to apply art to the aforementioned Claim.

	In regards to Claim 44, it is unclear as to whether or each underlayer is double-layer, or if only one is limited to the structure.  Additionally, it is unclear as to the arrangement of the first 
	For purposes of Office examination, the Examiner is interpreting the claim to mean that any of the underlayers can be a double-layer, and that an underlayer of a certain thickness can be construed as a double-layer of the same component.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 30-42 and 45-46 are rejected under 35 U.S.C. 103 as being unpatentable over Japanese Patent Application Publication No. JPH-07143840 (Chiba) in view of online publication “Electroless Deposition of Ni-Sn-P and Ni-Sn-Cu-P Coatings”, Georgieva et al., Journal of The Electrochemical Society, 152, (11) pp. CC783-C788, 2005 (Georgieva) and “Wear properties of Ni-Mo Coatings produced by pulse electroforming”, Huang et al., Surface Coatings Technology 258 (2014), pp. 639-645 (Huang).
In regards to Claims 30-33, 36, and 46, Chiba teaches a tray for bread baking with excellent durability and keeping good releasability for a long time by forming a specific metal coating in the inner surface (Abstract, Figure 1) – corresponding to a baking plate for the industrial manufacture of baked products whereby the baking surface is a coated metal surface (instant Claim 30).  Examiner notes that the limitation directed towards a baking plate for the industrial manufacture of baked products is an intended use limitation.  It is well-settled that if In re Casey, 152 USPQ 235 (CCPA 1967); and In re Otto, 136 USPQ 458, 459 (CCPA 1963). Additionally, it is well-settled that the recitation of a new intended use, for an old product, does not make a claim to that old product patentable. See In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997) (see MPEP § 2114).
Chiba further teaches that the tray body 1 may comprise of steel, copper, aluminum, stainless steel or the like, but may be formed of other metal used for baking trays (¶11) – corresponding to the baking plate body consisting of cast iron, steel, aluminum, aluminum alloys, or copper and its alloys (instant Claim 46).  Furthermore, Chiba teaches that there is no particular limitation on the metal matrix of the plating film, as long as it can be formed by plating, but it is possible to select a suitable metal, in particular a nickel-phosphorus alloy (¶12) – corresponding to a coating of metal surfaces of functional parts made of metal, preferably baking plates, wherein at least one coating comprising an alloy is applied galvanically to the metal surface characterized in that the coating comprises a surface layer consisting of a galvanically applied alloy which contains nickel and phosphorus.  However, although Chiba teaches that the plating film may contain a nickel-phosphorus alloy, Chiba does not explicitly teach that the coating also consists of tin as a main component.
In the related field of coatings containing Ni and P, Georgieva teaches that outstanding properties of tin include nontoxicity and good corrosion resistance (¶1, Page 783), and that Sn addition to alloys with higher P content results in an improvement of their corrosion resistance (¶5, Page 783).  Georgieva further teaches that it is known in the art that high-phosphorus Ni-Sn-P coatings with tin content of 1-3.0 wt.% can be obtained from acidic solutions, and that higher amounts up to 2.8 wt% Sn can be produced by baths of pH 4.5 (¶2, Page 783) – corresponding to n re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  Additionally, one of ordinary skill in the art would have found it obvious to have optimized the content of Mo within the claimed range via optimization of the frequency range, as taught by Huang.  It is well-settled that determination of optimum values of cause effective variables such as these process parameters is within the skill of one practicing in the art.  In re Boesch, 205 USPQ 21 5 (CCPA 1980).  See MPEP 2144.05, Sec. II.  Furthermore, one of ordinary skill in the art would have found it obvious to have used the broad range of the bath temperature to be 25 °C to 75 °C.
It would have been obvious to one of ordinary skill in the art at the effective time of filing of the invention to have utilized a Ni-P-Sn coating film of Georgieva as the nickel-phosphorus-based coating within the tray for bread baking of Chiba.  One skilled in the art would have been motivated by the desire and expectation of increase corrosion resistance, as taught by Georgeiva, within the nickel-phosphorus-based coating of the tray for bread baking of Chiba, particular given that Georgieva teaches that the addition to Sn to alloys with higher P content will increase their corrosion resistance.

However, Chiba in view of Georgieva do not explicitly teach that the surface layer is an alloy layer obtained by pulsed deposition, and the surface layer has a roughness, the Ra value of which is less than 5 µm (instant Claim 30).
In the same field of electrolytic metallic layer deposition processes and products, Huang teaches Ni-Mo coatings with good mechanical properties obtained by pulse plating (Abstract), wherein Ni-Mo alloys exhibit potential as a replacement for hard chrome due to their excellent mechanical properties, superior corrosion resistance and good thermal stability (Page 639, ¶1) – corresponding to the surface layer obtained by pulsed deposition (instant Claim 30).  Huang teaches that molybdenum in combination with nickel produces mechanically advantageous coatings (Page 639, ¶2), but molybdenum cannot be deposited alone but co-deposited with iron group metals (Page 639, ¶3).  Huang additionally discloses that the surface of the PC-plated Ni-Mo coating is relatively smooth, with a uniform content of Mo, compared to that of the DC-plated coating (Page 643, ¶1).  Huang also teaches that the average surface Ra, in exemplary embodiments, was 1.66 µm (Page 642, ¶3) – corresponding to the surface layer having a roughness of a Ra value less than 5 µm (instant Claim 30), 3 µm (instant Claim 32), and 2 µm (instant Claim 33).  

Additionally, given that the processes of production of the prior art and the instant application are substantially similar, one of ordinary skill in the art would expect the products to exhibit the substantially similar properties, such as the surface layer having a roughness of Ra value less than 5 µm, 3 µm, and 2 µm (instant Claims 30 and 32-33).
Furthermore, given that the pulse deposition process is significantly similar to that of inverse pulsed deposition (instant Claim 31), Examiner notes that product-by-process claims are limited by and defined by the process, however, the determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product by process claim is the same or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  MPEP 2113.  

n re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  Additionally, one of ordinary skill in the art would have found it obvious to have optimized the content of Mo within the claimed range via optimization of the frequency range, as taught by Huang.  It is well-settled that determination of optimum values of cause effective variables such as these process parameters is within the skill of one practicing in the art.  In re Boesch, 205 USPQ 21 5 (CCPA 1980).  See MPEP 2144.05, Sec. II.  

In regards to Claim 45, the limitations that the coated baking plate is annealed at a temperature between 150 °C and 700 °C and that the coated baking plate is tempered for a duration from one hour to six hours, constitute product-by-process limitations and thus, instant Claim 45 is a product-by-process claim.  Product-by-process claims are limited by and defined by the process, however, the determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product by process claim is the same or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  MPEP § 2113.  .

Claims 39-44 are rejected under 35 U.S.C. 103 as being unpatentable over Japanese Patent Application Publication No. JPH-07143840 (Chiba) in view of online publication “Electroless Deposition of Ni-Sn-P and Ni-Sn-Cu-P Coatings”, Georgieva et al., Journal of The Electrochemical Society, 152, (11) pp. CC783-C788, 2005 (Georgieva) and “Wear properties of Ni-Mo Coatings produced by pulse electroforming”, Huang et al., Surface Coatings Technology 258 (2014), pp. 639-645 (Huang) as applied to Claims 30-42 above, and further in view of Japanese Patent Application Publication No. JP 2011/137195 (Yugawa)
	In regards to Claims 39-40, Chiba in view of Georgieva and Huang teach the baking plate according to Claim 30, but do not explicitly teach that the layer thickness of the surface layer is at least 5 µm (instant Claim 39), or that the layer thickness is between 10 µm and 50 µm (instant Claim 40).  
In the related field of nickel phosphorus alloy coatings, Yugawa teaches a high corrosion resistance Ni-based composite plating film, wherein Ni-P-Sn plating film is formed above a substrate and has an excellent corrosion resistance (¶20).  Yugawa teaches that a layer of Ni-P-Sn of at least 10 µm is formed (¶28), wherein at least 10 µm leads to an effective balance for corrosion resistance (¶21) – which overlaps with the claimed range of the layer thickness being at least 5 µm (instant Claim 39) and between 10 µm and 50 µm (instant Claim 40).  It is well-n re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  
It would have been obvious to one of ordinary skill in the art to have utilized the coating thickness of at least 10 µm, as taught by Yugawa, within the Ni-Sn-P-based coating of Chiba in view of Georgieva and Huang.  One of ordinary skill in the art would have been motivated by the desire and expectation of ensuring an effective balance for corrosion resistance, as taught by Yugawa, within the Ni-Sn-P boating of Chiba in view of Georgieva and Huang.

In regards to Claims 41-42, Yugawa teaches that a Ni-P plating film containing P with high concentration can be formed below the Ni-P-Sn via a bath (Abstract, ¶12, ¶15) – corresponding to one or more underlayers disposed between the surface layer and the metal surface (instant Claim 41), wherein the underlayers are nickel layers applied electrolytically or without external current (instant Claim 42).  Additionally, one of ordinary skill in the art would recognize that given a layer of nickel-based plating with a certain thickness, such a layer can be construed as multiple layers of Ni alloy on top of one another – corresponding to the underlayers being double-layer and a first underlayer nearest the metal surface consisting of a nickel layer and second layer consists of a nickel layer (instant Claim 44).  Examiner notes that given that the process of manufacture and structure/composition of the product as taught by Chiba in view of  Georgieva, Huang, and Yugawa is substantially similar to that of the product of Claim 41, that it would exhibit substantially similar properties, including the hardness gradient running in an .

Response to Arguments
Applicant's arguments filed 06/14/2021 have been fully considered but they are not persuasive. 
Applicant argues that Chiba does not teach certain terms as recited in instant Claim 30, and does not contain any indication that would have led a skilled person to develop or treat the teaching disclosed in the claimed invention, and that Yugawa discloses a direct current coating that would not produce the coating as claimed, citing references of Wolfgang (Applicant’s Arguments, Pages 9-11).  Applicant further argues that Yugawa does not contain any indications of pulse deposition, and that Huang discloses pulse deposition of a Ni-Mo coating, which is not applicable to a Ni-P-Sn coating of the other references (Page 11).  Applicant additionally argues that it is not technically/chemically possible to apply the process of Huang to the coating of the baking plate of Chiba in view of Yugawa, as evidenced by a Pourbaix diagram of Sn and Narayanan, such that a multitude of parameters and influences must be taken into account (Applicant’s Arguments, Pages 13-14).
In regards to Applicant’s argument, Examiner notes that in view of the new prior art rejections based on Chiba in view of Georgieva, Huang, and Yugawa as necessitated by the amendments, Applicant’s argument is rendered moot.  In particular, and firstly, Examiner notes that one cannot show nonobviousness by attacking references individually where the rejections 
Applicant directs arguments towards the references, such as Chiba on Page 9, citing their deficiencies from the claim as a whole.  However, as set forth in the rejection above, one of ordinary skill in the art would have found it obvious to have incorporated Sn to the coating alloy of Ni-P of Chiba, given that Georgieva teaches the corrosion protection improvements of adding Sn to Ni-P alloys, and given that Chiba teaches that there is no limitation on the plating film, and even teaches that appropriate metals include nickel alloys and nickel-phosphorus alloys as cited by the Applicant.  Examiner notes Applicant’s extensive evidence provided to support its argument that Huang discloses a different process of pulse deposition of a Ni-Mo coating, such that the pH is higher than the needed pH value of the invention, but notes that in view of the new rejection relying on Chiba in view of Georgieva, Huang, and Yugawa, Georgieva teaches that it is known in the art that high-phosphorus Ni-Sn-P coatings with tin content of 1-3.0 wt.% can be obtained from acidic solutions, and that higher amounts up to 2.8 wt% Sn can be produced by baths of pH 4.5 (¶2, Page 783).  Thus, one of ordinary skill in the art would have found it obvious, in utilizing such a Ni-Sn-P alloy coating film, to utilize the acidic bath as taught by Georgieva in the plating process.  Applicant additionally cites references such as Narayanan to state that pulse parameters cannot be transferred from one system to another, but cites no specific parameters of the instant application that ensure the deposition of the coating on the product as claimed.  As set forth in the rejection above, one of ordinary skill in the art would expect, given that the bath pH, composition, and deposition type is substantially similar to that of the instant application, that it would exhibit substantially similar properties and structure.  Applicant has not provided sufficient evidence on the record to show what parameters the product of the prior art 
The claim as amended further provides no additional pulse deposition parameters that would necessarily support Applicant’s assertion that there would be a multitude of such parameters and influences to be taken account.  
Therefore, Applicant’s argument is not persuasive.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN CT LI whose telephone number is (571)270-7561.  The examiner can normally be reached on M-F 7:30 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KEVIN CT LI/
Examiner



/Daniel J. Schleis/Primary Examiner, Art Unit 1784